          Case 1:21-cv-10335-DJC Document 23 Filed 05/13/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


PETER LEUNG, Individually and On                     Case No.: 1:21-cv-10335-DJC
Behalf of All Others Similarly Situated,
                                                     JOINT STIPULATION AND
               Plaintiff,                            [PROPOSED] ORDER REGARDING
                                                     SCHEDULE FOR (1) AMENDED
               v.                                    COMPLAINT; (2) DEFENDANTS’
                                                     RESPONSE; AND (3) SUBSEQUENT
BLUEBIRD BIO, INC., NICK LESCHLY,                    BRIEFING
and CHIP BAIRD,
                                                     CLASS ACTION
               Defendants.




       Lead Plaintiff Jerry R. Hannah (“Plaintiff”) and Defendants bluebird bio, Inc., Nick

Leschly, and Chip Baird (“Defendants”), by and through their undersigned counsel, hereby agree

and jointly proposed this stipulation.

       WHEREAS, on February 12, 2021, Peter Leung filed a putative class action against

Defendants arising under the Securities Exchange Act of 1934, including the Private Securities

Litigation Reform Act of 1995 (the “PSLRA”), 15 U.S.C. § 78u-4, which sets forth special

procedures for the administration of securities class actions, including a specific process for the

appointment of a lead plaintiff and for lead counsel to represent the lead plaintiff;

       WHEREAS, on February 26, 2021, this action was transferred from the United States

District Court for the Eastern District of New York to this Court;

       WHEREAS, on April 13, 2021, Plaintiff moved for appointment as Lead Plaintiff and

approval of Plaintiff’s selection of The Rosen Law Firm, P.A. as Lead Counsel for Plaintiff and

the Class (“Lead Plaintiff Motion,” Dkt. No. 14);
            Case 1:21-cv-10335-DJC Document 23 Filed 05/13/21 Page 2 of 4




       WHEREAS, on May 5, 2021, the Court granted Plaintiff’s Lead Plaintiff Motion (Dkt.

No. 22);

       WHEREAS, Plaintiff intends to file an amended complaint which will become the

operative complaint in this action;

       WHEREAS, counsel for the Plaintiff and counsel for Defendants have conferred and

agreed that in the interests of judicial economy, conservation of time and resources, and orderly

management of the above-captioned actions, the following is an appropriate schedule for the

filing of an amended complaint and Defendants’ responses thereto;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

Plaintiff and Defendants, that:

       1.       Defendants are not required to respond to the existing complaint in this action

                (Dkt. No. 1);

       2.       Plaintiff will file an amended complaint on or by July 6, 2021;

       3.       Defendants will move to dismiss or otherwise respond to the amended complaint

                on or by September 7, 2021;

       4.       If Defendants move to dismiss the amended complaint, (1) Plaintiff will file his

                opposition to Defendants’ motion to dismiss on or by October 22, 2021; and (2)

                Defendants will file their reply on or by November 22, 2021.

Dated: May 13, 2021                                  THE ROSEN LAW FIRM, P.A.

                                                     /s/ Joshua Baker
                                                     Joshua Baker (BBO #695561)
                                                     101 Greenwood Avenue, Suite 440
                                                     Jenkintown, PA 19047
                                                     Telephone: (215) 600-2817
                                                     Fax: (212) 202-3827
                                                     Email: jbaker@rosenlegal.com

                                                     Lead Counsel for Lead Plaintiff and the Class

                                                 2
         Case 1:21-cv-10335-DJC Document 23 Filed 05/13/21 Page 3 of 4




Dated: May 13, 2021                        GOODWIN PROCTER LLP

                                           /s/ Deborah S. Birnbach
                                           Deborah S. Birnbach
                                           Jennifer Burns Luz
                                           100 Northern Avenue
                                           Boston, MA 02210
                                           (617) 570-1000
                                           dbirnbach@goodwinlaw.com
                                           jluz@goodwinlaw.com

                                           Counsel for Defendants




SO ORDERED.



Dated:
                                             HON. DENISE J. CASPER
                                             UNITED STATES DISTRICT JUDGE




                                       3
         Case 1:21-cv-10335-DJC Document 23 Filed 05/13/21 Page 4 of 4




                             CERTIFICATE OF SERVICE

     I hereby certify that on May 13, 2021, a true and correct copy of the foregoing JOINT
STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULE FOR (1)
AMENDED COMPLAINT; (2) DEFENDANTS’ RESPONSE; AND (3) SUBSEQUENT
BRIEFING was served by CM/ECF to the parties registered to the Court’s CM/ECF system.

                                         /s/ Joshua Baker
                                         Joshua Baker




                                            4
